ROBERT L. BLAND, Judge.
On July 28, 1942, a truck of claimant, loaded with merchandise, broke through a state controlled wooden bridge on secondary road 53-4 in Wirt county, West Virginia. Merchandise shown to be of the value of $62.19 was lost. The truck was damaged to such extent that it required $78.81 to repair it. The sum of $141.00 is claimed for the loss of merchandise and damage to the truck. The claim is supported by itemized statement filed with the record. The accident was caused by the defective condition of the bridge.
The state road commission recommends the payment of the claim and the assistant to the attorney general approves its payment.
An award is now made in favor of the claimant, The Peerless Milling Company, for the sum of one hundred and forty-one dollars ($141.00).